PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/115,758
Filing Date: 8 Dec 2020
Appellant(s): Evan Chase Rose



__________________
Evan Chase Rose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

	Although Appellant states that he is unaware of any related appeals and interferences (page 2 of the brief), the examiner would like to note the existence of co-pending application 17/115,781, which at the time of this writing, currently has an appeal pending a decision before the PTAB, and which contains substantially similar claims to the instant case.

I.  Combination of Madisetti and Russell is Inoperable

A.  Russell explicitly seeks to eliminate need for banks but the Examiner explicitly cites use of banks from Madisetti.

Appellant first argues on pages 7and 8 of the brief, that the proposed modification of Madisetti with Russel is improper because Russell teaches of facilitating cryptocurrency transactions without the need for banks and Madisetti teaches of a network involving banks.
The examiner respectfully disagrees.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Russell has been cited as teaching “at least one touchscreen or graphical user interface” and “a first set of one or more selections from a first user to perform a first cryptocurrency transaction”.  Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see the touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as requiring a bank.

B. Russel seeks to provide a “standalone” device but the Examiner’s addition of Madisetti’s processing system/elements destroys Russell’s standalone” concept.

Appellant next argues on pages 8 and 9 of the brief, that the combination of Russell and Madisetti would be improper because Russell teaches of a desire for a standalone device and the combination of Madisetti would render Russell’s standalone device as inoperable.
The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s argument A, Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as being inoperable in a “standalone” device.

C. Madisetti is blockchain platform or network independent and Russell is blockchain platform or network dependent.

Appellant next argues on pages 9 and 10 of the brief that the Examiner has destroyed both Madisetti and Russell as Madisetti teaches of blockchain platform or network independence and Russell has such a network.
The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s arguments A and B, Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as requiring the network of Russell.

D. Madisetti seeks to minimize fiat conversions (minimize conversions and minimize cost using banks) and Russell seeks to carry out each and every fiat conversion as soon as possible (maximize conversions and reduce time, not using banks)

Appellant next argues on page 11, that adding Russell to Madisetti would achieve an opposite effect to the goal of Madisetti.
The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s arguments A-C, Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as requiring the fiat conversions of Russell.

E. Russell destroys the Madisetti requirement to “only” exchange “based on a time period or a certain number of transactions” and Madisetti destroys Russell’s practicality

Appellant next argues on page 12 of the brief that the “holding” of transactions of Madisetti would be inoperable in the system of Russell.
The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s arguments A-D, Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as requiring the “holding” of transactions.

F.  Madisetti calls for a “stateless protocol” but Russell uses state

Appellant next argues on pages 12-15 that the state protocol of Russell would be incompatible with the stateless protocol of Madisetti.
The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s arguments A-E, Appellant appears to be incorporating the entirety of Madisetti into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see touchscreens, graphical user interfaces, and transactions based on user interactions of Russell as requiring state-based protocols.

II.  The Examiner’s Burden Has Not Been Met Because his References fail to Meet the Claimed Limitations.

	A. Claim 22

	Appellant next argues on pages 16-17 that the examiner combines capabilities of outside exchanges that Madisetti itself disparages back into Madisetti, which would render Madisetti’s system inoperable.
	The examiner again respectfully disagrees.
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The language of claim 22 recites “The method of Claim 21, wherein the batching, by the system, the first cryptocurrency transaction and the second cryptocurrency transaction comprises: processing a first purchase or sale of cryptocurrency, by the system comprising one or more hardware terminals, based on the first set of one or more selections from the first user; and processing a second purchase or sale of cryptocurrency, by the system comprising one or more hardware terminals, based on the second set of one or more selections from the second user”.  Madisetti is cited as teaching transactions being a user selling any cryptocurrency and purchasing another, (see Madisetti, paragraph [0115].  Russell has been cited as modifying Madisetti where said transactions are based upon user selections.   Appellant’s arguments fail to address how the transactions of Madisetti fail to meet the limitations of claim 22, i.e. processing purchases or sales of cryptocurrency.

B-C. Claims 23-26

Appellant next argues on pages 17 and 18 that the examiner’s combination makes no technical sense as Madisetti’s aggregation is directed to “in-network token” transaction and Madisetti is not discussing any batching directed to purchase or sale of exchanges.
The examiner again respectfully disagrees.
Appellant’s arguments do not clearly relay the limitations of claims 23 and 24 to which the cited prior arts fail to teach.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

D. Claims 27 and 30

Appellant next argues on page 18 that the “Redeem/Lookup Receipt” of Russell is not an example of transactions that “do not utilize cryptocurrency”
The examiner again respectfully disagrees.
Russell discloses wherein the at least one combination automated teller machine (ATM) and cryptocurrency terminal (e.g., Bitcoin kiosk/ATM device 100 as shown in Fig. 2) is configured to perform: transactions that do not utilize cryptocurrency (e.g., Redeem/Lookup Receipt 603 as shown in Fig. 4A); and transactions that utilize cryptocurrency (e.g., Buy Bitcoin 601 and Sell Bitcoin 602 as shown in Fig. 4A). Russell teaches selecting a Redeem/Lookup Receipt icon 603 presented to the user via the touch screen display 150 (e.g., Fig. 4A); prompting the user to scan a transaction number 641 from the redemption receipt/coupon (e.g., Fig. 4G); and withdrawing available cash (e.g., 4H). Therefore, Russell utilizes a transaction number to redeem a receipt/coupon for cash and withdraw the cash from a Bitcoin kiosk/ATM device 100 (column 7, lines 9-42).


E. Claims 28, 29, 38, 39, 48, and 49

Appellant next argues on page 19 that the examiner admits that Rivalto does not teach anything regarding “tobacco” or “cannabis” and the examiner appears to have taken Official Notice.
The examiner again respectfully disagrees.
Rivalto is cited as teaching an automated retail facility (see Rivalto, abstract) which may accept cryptocurrency as payment (see Rivalto, paragraph [0047]).  Rivalto further clearly teaches in paragraph [0080], that the facility may provide “restricted sale” products such as alcohol and tobacco products.  Thus Rivalto directly teaches of “tobacco”.  As the examiner stated on page 10 of the Final rejection filed 5/6/2021, while Rivalto teaches of “restricted sale” products, but not explicitly cannabis, it would have been obvious to one of ordinary skill in the art al the time the application was filed to have placed cannabis as a “restricted sale” item. One of ordinary skill would have been motivated to have made such modification because as Hivalio teaches in paragraph [O003], goods or products available in dispensers are based upon consumer demand and location. Therefore, cannabis would benefit users with a high demand at a certain location.  

III.  Combination of Madisetti, Russell, and Rivalto is Inoperable

	Appellant next argues on pages 19 and 20 that the combination of Madisetti and Rivalto is improper because such modification would strike at the heart of Russell, where Russell is directed to the buying and selling of cryptocurrency without the need for any third-party financial institution (e.g., banks).
	The examiner again respectfully disagrees.
As discussed above in relation to Appellant’s arguments in sections I. A-F, Appellant appears to be incorporating the entirety of Rivalto into Russell which is not the case.  Only the features mentioned have been utilized in the rejection of Appellant’s claims.  The examiner finds no evidence that one of ordinary skill in the art at the time, given the teachings of the two references, would see the modification of the kiosk of Russell with the automated retail facility of Rivalto requiring third-party financial institutions.













For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GREGORY A DISTEFANO/Examiner, Art Unit 2175        
                                             

                                                                                                                                                   Conferees:

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        
                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.